Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 07/27/2022 has been entered. Claims 1 and 4 – 6 remain pending. The amendment finds support in at least [0054] of as-published US2019/0061003. The amendments to claim 1 have overcome the previous rejections of; 
Claims 1 and 4 under 35 U.S.C. 103 over Saito (JP-05009630A), as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) in view of Kashii (US 5,759,484)
Claims 5 – 6 under 35 U.S.C. 103 over Saito (JP-05009630A), as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) in view of Kashii (US 5,759,484), as applied above in claim 1, in further view of Date (JP2000023718).

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP-05009630A, cited in the OA of 01/14/2021, using espacenet translation), as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) in view of Hosomi (JPH08120373, using espacenet translation)

Regarding claim 1, Saito teaches a sintered titanium alloy and method of producing the same [0001]. Saito further discloses that the titanium alloy comprises a modified Ti-6Al-4V with 0.15 – 0.5% oxygen by mass, which overlaps with the claimed range [0039]. Given that the oxygen is part of the composition of the sintered titanium alloy, an ordinarily skilled artisan would expect the content of the oxygen on the surface of the alloy to be the same compositional range of 0.15 – 0.5 mass%. 
Saito teaches that the titanium sintered compact’s alpha (α) phase has an aspect ratio of 2 or less [0040], which lies just outside the claimed range.
Saito also teaches that the titanium powder used has a size of 150 µm or less [0068], but does not explicitly teach the average grain size of the final product.
However, that initial powder size taught by Saito [0068] is similar to that described in the instant invention [0096] and further given that the method disclosed by Saito is a similar method of making [0083, 0084] including;
mixing
molding at a similar pressure (4 ton/cm2)
sintering at a similar temperature 1300°C, 
to that described in the instant invention in [0109 and 0122 – 0123], there is a reasonable expectation to a person of ordinary skill in the art, that the sintered titanium alloy would have a crystal grain size that met/overlapped with the claimed range, absent evidence to the contrary.
In regards to the crystal grain diameter limitation, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

While Saito does not explicitly disclose the hardness of the titanium alloy, Saito discloses that the titanium alloy has 0.15 – 0.5% oxygen by mass, which overlaps with the claimed range [0040]. 
As evidenced by Oh (NPL), Oh teaches the mechanical properties of a Ti-6Al-4V alloy with varying levels of oxygen content [Abstract]. As shown in Fig 2(a) of Oh, the Ti-6Al-4V alloy has levels of oxygen from 1000 – 4000 ppm (0.1 – 0.4 wt%), which is overlapping with the claimed range and the range disclosed in Saito, and possesses a hardness ranging from ~315 – 400 Hv, which falls within the claimed range.
Therefore, there is reasonable expectation to a person of ordinary skill in the art that the titanium alloy composition of Saito would have a hardness the met/overlapped with the claimed hardness range of the claimed invention, as evidenced by Oh (NPL). 

In regards to the overlapping ranges of oxygen taught in Saito, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05 I). 
Furthermore, in regards to the aspect ratio range of Saito, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, absent evidence of criticality or unexpected results. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP § 2144.05 I)

	Saito does not explicitly teach that an alpha-stabilizer of gallium or tin is included or carbon in a range of 200 – 870 ppm in the sintered titanium body, or that the sintered body is used for an ornament or timepiece.
	
	Hosomi teaches a titanium alloy with a high creep strength and specifically an alpha-beta Ti-6Al-4V type titanium alloy [0001, 0006]. Hosomi teaches that the alloy comprises 0.1 wt% or less of carbon, which overlaps with the claimed range and tin in a range of 0 – 6.0 wt%, which meets the claimed limitation of at least tin or gallium being present of claim 1 [0015]. Hosomi explicitly teaches that carbon in a range of 0.1 wt% or less contributes to an increased strength from room temperature to high temperature, as well as improved creep strength [0027]. Hosomi also teaches that the tin can be used to improve solid solution hardening as well as high-temperature strength and creep resistance [0023]. Furthermore, given that tin is listed as an alpha-stabilizer in instant invention’s titanium alloy, it is interpreted that tin is an alpha-stabilizer.
	it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the titanium alloy of Saito and added carbon in a range of 0.1 wt% or less and tin in a range of 0 – 6.0 wt%, as taught by Hosomi to achieve predictable results. As taught by Hosomi, carbon in said range contributes to an increased strength from room temperature to high temperature, as well as improved creep strength and tin in said range improves solid solution hardening as well as high-temperature strength and creep resistance. Furthermore, given that Saito and Hosomi are directed to Ti-6Al-4V type titanium alloys, a person of ordinary skill in the art would have a reasonable expectation of success in adding carbon and tin in the ranges taught by Hosomi, to the alloy of Saito. 
	
Regarding claim 4, Saito in view of Hosomi teaches the invention as applied above in claim 1.  Saito in view of teaches that the alloy is Ti-6Al-4V [0018], wherein tin is the α-stabilizer and vanadium is a β-stabilizer. Titanium would be recognized by the person of ordinary skill as the main component as claimed.


Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP-05009630A), as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) in view of Hosomi (JPH08120373, using espacenet translation), as applied above in claim 1, in further view of Date (JP2000023718, as disclosed in IDS 02/18/2019, using the translation provided).

Regarding claim 5 – 6, Saito in view of Hosomi teaches the invention as applied above in claim 1. Saito does not explicitly teach that the titanium sintered compact is used for/a part of an ornament or a timepiece. 
Date teaches a titanium alloy (Ti-6Al-4V) with a similar alpha+beta phase microstructure [0007]. Date further teaches that the titanium alloy may be used for a wristwatch (i.e. timepiece). Additionally, wristwatch is interpreted to meet the broadest reasonable interpretation of an ornament given that watches are a form of jewelry. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the titanium alloy of Saito and Hosomi and used it in the manufacture/formation of a wristwatch, as taught by Date, to produce predictable results (i.e. a wristwatch with the composition/properties of Saito). A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B). Furthermore, given that Saito teaches that the sintered titanium alloy has a high-strength and is inexpensive, an ordinarily skilled artisan would expect these characteristics to be advantageous for a timepiece when using the titanium sintered alloy of Saito. 

Response to Arguments
Applicant's amendments, and arguments thereto, have been fully considered and have overcome the rejections of; 
Claims 1 and 4 under 35 U.S.C. 103 over Saito (JP-05009630A), as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) in view of Kashii (US 5,759,484)
Claims 5 – 6 under 35 U.S.C. 103 over Saito (JP-05009630A), as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) in view of Kashii (US 5,759,484), as applied above in claim 1, in further view of Date (JP2000023718).

However, upon further consideration, a new rejection is made of;
Claims 1 and 4 under 35 U.S.C. 103 over Saito (JP-05009630A), as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) in view of Hosomi (JPH08120373)
Claims 5 – 6 under 35 U.S.C. 103 over Saito (JP-05009630A), as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) in view of Hosomi (JPH08120373) in further view of Date (JP2000023718).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2020/0362438 – titanium alloy with similar aspect ratio for use in watch cases

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735